This cause is pending before the court upon consideration of respondent’s petition for reinstatement. Upon consideration of respondent’s motion for redaction,
It is ordered that the motion is granted, and counsel for respondent shall come to the Supreme Court of Ohio and redact all personal identifiers, as defined by Rule 44(H) of the Rules of Superintendence for the Courts of Ohio, from the attachments to respondent’s petition for reinstatement filed in this case within ten days of the date of this entry.
Pfeifer, Acting C.J.